Citation Nr: 0815735	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  01-02 547	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating for 
degenerative joint disease of the right knee status post 
total knee replacement in excess of 10 percent prior to April 
1, 2003, and in excess of 60 as of June 1, 2004.

2.  Entitlement to an initial disability rating for 
degenerative joint disease of the left knee status post total 
knee replacement, total knee revision, and 
arthrotomy/arthrolysis with liner exchange, in excess of 10 
percent prior to December 9, 2004, in excess of 60 percent 
from March 1, 2006 to March 14, 2006, May 1, 2006 to August 
1, 2006, and as of October 1, 2007.

3.  Entitlement to an initial disability rating for lumbar 
degenerative joint disease in excess of 10 percent prior to 
February 27, 2002, and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability rating for stress 
fracture of the right second metatarsal, status post 
osteotomy with post-traumatic changes in the right first 
metatarsophalangeal joint, in excess of 0 percent prior to 
March 9, 2006, and in excess of 10 percent thereafter.

5.  Entitlement to an initial disability rating for migraines 
in excess of 10 percent for the period of March 1, 2000, to 
March 7, 2002.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
February 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

During the course of this appeal, the veteran's claims folder 
was transferred to the San Juan, Puerto Rico, RO.


FINDINGS OF FACT

1.  Prior to April 1, 2003, the veteran's right knee 
degenerative joint disease was not productive of compensable 
limitation of motion (flexion or extension), lateral 
instability, recurrent subluxations, ankylosis or impairment 
of the tibia and fibula.

2.  The veteran underwent total right knee replacement on 
April 1, 2003, and was appropriately evaluated as 100 percent 
disabling from then until May 31, 2004.

3.  Since June 1, 2006, the veteran has been receiving the 
maximum schedular evaluation of 60 percent for her right knee 
degenerative joint disease status post total knee 
replacement.  

4.  Prior to December 9, 2004, the veteran's left knee 
degenerative joint disease was not productive of compensable 
limitation of motion (flexion or extension), lateral 
instability, recurrent subluxations, ankylosis or impairment 
of the tibia and fibula.

5.  The veteran underwent left total knee replacement on 
December 9, 2004, and was appropriately rated 100 percent 
disabled from then until January 31, 2006. 

6.  The veteran underwent left total knee revision on January 
25, 2006 and left knee arthrotomy/arthrolysis with liner 
exchange on August 2, 2006.  These surgeries are consistent 
with surgery for a total knee replacement, and thus the 
veteran should be rated as 100 percent disabled from January 
25, 2006, through September 30, 2007.

7.  Since September 30, 2007, the veteran has been receiving 
the maximum schedular evaluation of 60 percent for her left 
knee degenerative joint disease status post total knee 
replacement, total knee revision, and arthrotomy/arthrolysis 
with liner replacement.  

8.  The veteran's lumbar degenerative joint disease was not 
productive of severe limitation of motion of the lumbar spine 
(forward flexion of the thoracolumbar spine of 30 degrees or 
less); severe, recurring attacks of intervertebral disc 
syndrome with intermittent relief; incapacitating episodes of 
intervertebral disc disease; severe lumbosacral strain; 
favorable ankylosis of the lumbar (thoracolumbar) spine; or 
neurologic manifestations established by objective test 
findings.

9.  The veteran's right foot disability was not productive of 
a moderate foot injury prior to March 9, 2006.

10.  As of March 9, 2006, the veteran's right foot disability 
has not been productive of a moderately severe foot injury.

11.  Prior to March 7, 2002, the veteran's migraine headaches 
were productive of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months; the preponderance of the evidence shows that during 
this period her  migraine headaches were not productive of 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for right 
knee degenerative joint disease in excess of 10 percent prior 
to April 1, 2003, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5262 
(2007).

2.  The criteria for an initial disability rating for right 
knee degenerative joint disease, status post total knee 
replacement, in excess of 60 percent since June 1, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 to 5262 (2007).

3.  The criteria for an initial disability rating for left 
knee degenerative joint disease in excess of 10 percent prior 
to December 9, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5262 
(2007).

4.  The criteria for a 100 percent disability rating are met 
from January 25, 2006, to September 20, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.30, 4.71a, Diagnostic Code 5055 (2007).

5.  The criteria for an initial disability rating of 20 
percent for lumbar degenerative joint disease are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5295 (2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2007).

6.  The criteria for an initial compensable disability rating 
for stress fracture of the right second metatarsal, status 
post osteotomy with post-traumatic changes in the right first 
metatarsophalangeal joint, are not met prior to March 9, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5284 (2007).

7.  As of May 9, 2006, the criteria for a disability rating 
in excess of 10 percent for stress fracture of the right 
second metatarsal, status post osteotomy with post-traumatic 
changes in the right first metatarsophalangeal joint are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5284 (2007).

8.  The criteria for an initial disability rating of 30 
percent for migraines are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The veteran's claims arise from her disagreement with the 
initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from March 
2000 through August 2007.  The veteran provided private 
medical treatment records relating to her left knee 
disability, but did not provide a release for VA to obtain 
any additional records although asked to do so.  She has not 
identified any additional evidence and, in fact, submitted a 
statement in October 2007 that she had no additional evidence 
to submit.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The RO provided the veteran appropriate VA 
examinations in March 1999, June 2000, February 2002, March 
2002, February 2004, March 2006, and July 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of any of the veteran's service-
connected disabilities since she was last examined.  As such, 
a remand is not required solely due to the passage of time 
since the most recent VA examinations were prepared.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007);VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Moreover, the veteran has not reported receiving any recent 
treatment (except VA treatment, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected conditions fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by her 
disagreement with the initial rating awards.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Right Knee

A review of the veteran's medical history is instructive.  
The veteran was diagnosed to have degenerative joint disease 
of the right knee while in service.  Upon her discharge from 
service, she was granted service connection for this 
disability effective March 1, 2000 (the first day after her 
discharge from service).  A disability rating of 10 percent 
was awarded under Diagnostic Code 5003.  The veteran 
disagreed with the 10 percent disability rating awarded in a 
May 2000 Notice of Disagreement.  A Statement of the Case was 
issued and the veteran perfected an appeal in March 2001.

Thereafter, during the pendency of her appeal, the veteran 
underwent a total right knee replacement on April 1, 2003.   
By rating decision issued in September
2007, the veteran was awarded a 100 percent disability rating 
for the period of April 1, 2003, through May 31, 2004.  The 
effective dates of the 100 percent rating was established 
under the time frames set forth 38 C.F.R. § 4.30 and 4.71a, 
Diagnostic Code 5055.  Her right knee disability has been 
evaluated as 60 percent disabling under Diagnostic Code 5055 
since June 1, 2004.

Thus the veteran's right knee disability has been evaluated 
based upon two distinct periods (pre- and post-total knee 
replacement) and she has been given separate ratings for each 
period under two separate Diagnostic Codes.  The Board will, 
therefore, evaluate this disability under each distinct 
period.

Prior to April 1, 2003

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2007).  

Diagnostic Codes 5260 and 5261 evaluate knee disabilities 
based upon limitation of motion.  Diagnostic Code 5260 is 
used to evaluate knee disabilities based upon limitation of 
flexion of the knee.  It provides for a compensable rating 
when flexion is limited to 45 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2007).  Diagnostic Code 5261 
is used to evaluate knee disabilities based upon limitation 
of extension of the knee, and provides for a compensable 
rating when extension is limited to 10 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  Normal range 
of motion of the knee is 0 to 140 degrees of extension to 
flexion.  38 C.F.R. § 4.71a, Plate II (2007).

A review of the medical evidence prior to the veteran's total 
right knee replacement on April 1, 2003, shows that the range 
of motion of her right knee was limited at most from 0 
degrees of extension to 125 degrees of flexion.  Thus, 
although the veteran has limitation of flexion of the right 
knee (less than 140 degrees), such limitation of motion was 
not compensable (motion not limited to 45 degrees or less).  

Even considering the DeLuca factors, the evidence fails to 
show that her right knee disability is consistent with 
limitation of flexion of at least 45 degrees or limitation of 
extension of at least 10 degrees.  VA treatment records prior 
to April 1, 2003, shows that the veteran initially reported 
only having on and off pain in the right knee that was stable 
with medication.  Although the pain in her right knee 
increased, there is no indication in the treatment notes that 
she incurred additional limitation of motion or weakness, 
fatigability or incoordination on movement of the knee.  
Rather, the VA treatment records show the veteran more often 
complained of generalized pain throughout her body, which has 
been associated with fibromyalgia and rheumatoid arthritis.  
At a February 2002 VA examination, the veteran complained of 
increased instability, crepitation and pain with frequent 
stiffness.  Physical examination, however, failed to reveal 
any instability of the knee.  Range of motion was measured as 
0 to 125 degrees.  Thus, there is no evidence that the 
veteran had additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the 
right knee that could be taken into consideration in 
determining whether the right knee disability is more 
consistent with the criteria for a next higher disability 
rating based upon limitation of motion.

The preponderance of the evidence being against finding that 
the veteran's right knee disability is consistent with a 
compensable rating under the Diagnostic Codes based upon 
limitation of motion, Diagnostic Code 5003 is applied to 
provide the veteran with a 10 percent disability rating.  The 
Board notes that Diagnostic Code 5003 does provide for a 20 
percent rating for arthritis in two or more major joints, but 
this provision only applies where there is the absence of 
limitation of motion.  As previously discussed, the veteran 
has limitation of motion but it is not sufficient enough to 
warrant a compensable rating under the applicable Diagnostic 
Codes.  Thus a higher disability rating is not permissible 
under Diagnostic Code 5003.

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent prior to April 1, 2003, for 
her right knee degenerative joint disease because the 
evidence fails to establish that this disability is 
consistent with the criteria for a higher disability rating 
based upon limitation of motion of the knee.  In addition, 
there is no evidence of ankylosis of the right knee or 
impairment of the tibia and fibula to warrant evaluation 
under Diagnostic Codes 5256 and 5262.

The Board notes that a separate rating is not warranted under 
Diagnostic Code 5257 for either lateral instability or 
recurrent subluxation as the evidence fails to establish that 
either exists.  VA has recognized that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 if that separate rating 
is based upon additional disability.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 
56,704 (1998).  Although she stated at the February 2002 VA 
examination of increased instability, she denied any giving 
way and the examination was negative for evidence of 
instability.  There is also is no VA treatment records 
reflecting lateral instability or recurrent subluxation of 
the right knee.  Thus a separate disability rating is not 
warranted.  

Status Post Total Knee Replacement

The veteran underwent total replacement of the right knee on 
April 1, 2003.  Diagnostic Code 5055 provides the rating 
criteria for the prosthetic replacement of a knee joint.  
Under this Code, for one year following implantation, the 
knee joint warrants an evaluation of 100 percent.  This one 
year period commences after the initial one month 100 percent 
rating assigned under 38 C.F.R. § 4.30 following hospital 
discharge.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055, Note 
(1) (2007).  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  .

The veteran has been awarded a 100 percent disability rating 
for the total knee replacement from April 1, 2003, until May 
31, 2004.  The Board finds that this was appropriate as the 
veteran was discharged from the hospital after her surgery on 
April 16, 2003.  She was rated as 100 percent disabled from 
April 1, 2003, through May 31, 2003, under 38 C.F.R. § 4.30.  
Thereafter the 100 percent disability rating was continued 
for one year under the provisions of Diagnostic Code 5055.  
Thus, by operation of Diagnostic Code 5055, the veteran is 
not entitled to a 100 percent disability rating after May 31, 
2003, for her right knee degenerative joint disease status 
post total knee replacement.

As of June 1, 2004, the veteran's right knee disability has 
been evaluated as 60 percent disabling.  This is the maximum 
rating provided for under Diagnostic Code 5055 after the 
initial one year at 100 percent.  There are no other 
applicable Diagnostic Codes that would provide a higher 
disability rating.  Thus, the veteran is not entitled to a 
disability rating higher than 60 percent during this period.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for higher disability ratings for her service-connected right 
knee degenerative joint disease status post total knee 
replacement.  

Left Knee

A review of the veteran's medical history is instructive.  
The veteran was diagnosed to have degenerative joint disease 
of the left knee while in service.  Upon her discharge from 
service, she was granted service connection for this 
disability effective March 1, 2000 (the first day after her 
discharge from service).  A disability rating of 10 percent 
was awarded under Diagnostic Code 5003.  

During the pendency of her appeal, the veteran had total 
replacement of the left knee on December 9, 2004.  She also 
had a total left knee revision on January 25, 2006, 
mobilization under anesthesia and subsequent inpatient 
physical therapy on March 15, 2006, and an 
arthrotomy/arthrolysis with liner exchange on August 2, 2006.   
In September 2007, she was awarded a 100 percent disability 
rating for the period of December 9, 2004, to January 31, 
2006.  The effective dates of the 100 percent rating was 
established under the time frames set forth 38 C.F.R. § 4.30 
and 4.71a, Diagnostic Code 5055.  Her left knee disability 
was evaluated as 60 percent disabling under Diagnostic Code 
5055 from March 1, 2006, to March 14, 2006.  Her rating was 
again increased to 100 percent on March 15 to April 30, 2006, 
due to hospitalization for mobilization under anesthesia and 
subsequent inpatient therapy for her left knee disability.  
See 38 C.F.R. § 4.29 (2007) (permitting a 100 percent 
disability rating for hospitalization in excess of 21 days 
for a service-connected disability).  On May 1, 2006, her 
left knee disability rating was again reduced to 60 percent 
under Diagnostic Code 5055.  Her disability rating was then 
increased to 100 percent on August 2, 2006 (the date she went 
in for left knee surgery) through September 30, 2006, 
pursuant to 4.30.  Thereafter, the 100 percent disability 
rating was continued for one year (until September 30, 2007) 
under Diagnostic Code 5055.  Effective October 1, 2007, the 
disability rating of 60 percent was assigned for the 
veteran's left knee under Diagnostic Code 5055.  

Thus the veteran's left knee disability has been evaluated 
based upon two distinct periods (pre- and post-total knee 
replacement) and she has been given separate ratings for each 
period under two separate Diagnostic Codes.  The Board will, 
therefore, evaluate this disability under each distinct 
period.

Prior to December 9, 2004

The law related to evaluating this disability was previously 
set forth above in evaluating the right knee disability and 
will not be reiterated here.

A review of the medical evidence prior to the veteran's total 
left knee replacement on December 9, 2004, shows that the 
range of motion of her left knee was limited at most to -5 
degrees of extension and 120 degrees of flexion.  Thus, 
although the veteran has limitation of motion of the left 
knee (less than  0 degrees of extension and 140 degrees of 
flexion), such limitation of motion was not compensable 
(flexion not limited to 45 degrees or more and extension not 
limited to 10 degrees or more).  

Even taking into consideration the DeLuca factors, the 
evidence fails to establish that her left knee disability is 
consistent with limitation of flexion of at least 45 degrees 
or limitation of extension of at least 10 degrees.  VA 
treatment records prior to December 9, 2004, show that the 
veteran initially reported only having on and off pain in the 
left knee that was stable with medication.  Although the pain 
in her left knee increased, there is no indication in the 
treatment notes that she incurred additional limitation of 
motion or that there was weakness, fatigability or 
incoordination on movement of the knee.  Rather, the VA 
treatment records show the veteran more often complained of 
generalized pain throughout her body, which has been 
associated with fibromyalgia and rheumatoid arthritis.  At a 
February 2002 VA examination, the veteran complained of 
increased instability, crepitation and pain with frequent 
stiffness.  Physical examination, however, failed to reveal 
any instability of the knee.  Range of motion was measured as 
0 to 125 degrees.  Thus, there is no evidence that the 
veteran had additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the left 
knee that could be taken into consideration in determining 
whether the left knee disability is more consistent with the 
criteria for a next higher disability rating based upon 
limitation of motion.

The preponderance of the evidence being against finding that 
the veteran's left knee disability is consistent with a 
compensable rating under the Diagnostic Codes based upon 
limitation of motion, Diagnostic Code 5003 is applied to 
provide the veteran with a 10 percent disability rating.  The 
Board notes that Diagnostic Code 5003 does provide for a 20 
percent rating for arthritis in 2 or more major joints, but 
this provision only applies where there is the absence of 
limitation of motion.  As previously discussed, the veteran 
has limitation of motion but it is not sufficient enough to 
warrant a compensable rating under the applicable Diagnostic 
Codes.  Thus a higher disability rating is not permissible 
under Diagnostic Code 5003.

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent prior to December 9, 2004, for 
her left knee degenerative joint disease because the evidence 
fails to establish that this disability is consistent with 
the criteria for a higher disability rating based upon 
limitation of motion of the knee.  In addition, there is no 
evidence of ankylosis of the right knee or impairment of the 
tibia and fibula to warrant evaluation under Diagnostic Codes 
5256 and 5262.

The Board further notes that a separate rating is not 
warranted under Diagnostic Code 5257 for either lateral 
instability or recurrent subluxation as the evidence fails to 
establish that either exists.  Although the veteran 
complained at the February 2002 VA examination of increased 
instability, she denied any giving way of the knee, and 
objective examination of the knee failed to show actual 
instability.  In addition, there is no evidence in the VA 
treatment records that the veteran has lateral instability or 
recurrent subluxation of the left knee.  Thus a separate 
disability rating is not warranted.  

Status Post Total Knee Replacement, Total Knee Revision and 
Arthrotomy/Arthrolysis with Liner Exchange

The veteran underwent total right knee replacement on 
December 9, 2004.  She has been awarded a 100 percent 
disability rating for this surgery effective December 9, 
2004, through January 31, 2006.  The Board finds that this 
was appropriate as the veteran was discharged from the 
hospital after her surgery on December 14, 2004.  She was 
rated as 100 percent disabled from December 9, 2004, through 
January 31, 2005, under 38 C.F.R. § 4.30.  Thereafter the 100 
percent disability rating was continued for one year until 
January 31, 2006, under the provisions of Diagnostic Code 
5055.  Thereafter, her disability rating was reduced to 60 
percent under Diagnostic Code 5055.

The Board finds, however, that the reduction to 60 percent 
was not appropriate as the veteran underwent revision of her 
total left knee replacement on January 25, 2006.  She was 
discharged from the hospital on February 6, 2006.  It is 
clear from the VA medical records that this surgery involved 
the actual replacement of a part of her prosthesis (operation 
report shows that the femoral component was loose and 
specimens sent to pathology included prosthesis).  Thus, this 
surgery is consistent with a total knee replacement and the 
provisions of Diagnostic Code 5055 are applicable.  A 100 
percent disability rating is, therefore, warranted under 
38 C.F.R. § 4.30 from January 25, 2006, to March 31, 2006.  
Thereafter, the 100 percent disability rating should be 
continued for one year or March 31, 2007.  

However, the veteran underwent a third surgery 
(arthrotomy/arthrolysis with liner exchange) on August 2, 
2006, which has also been found to be consistent with a total 
knee replacement.  Thus, a 100 percent disability rating has 
been awarded for August 2, 2006, to September 30, 2007.  The 
Board notes that these periods of 100 percent ratings 
overlap, but there is no provision for overlapping 100 
percent disability ratings under Diagnostic Code 5055 to run 
consecutively.  Rather the 100 percent disability ratings 
would run concurrently, permitting a single 100 percent 
disability rating for the overlapping period.

Thus the Board finds that the veteran is entitled to a 100 
percent disability rating under Diagnostic Code 5055 from 
December 9, 2004, to September 30, 2007.  Thereafter, 
effective October 1, 2007, the veteran's left knee disability 
was evaluated as 60 percent disabling under Diagnostic Code 
5055.  This is the maximum rating provided for under 
Diagnostic Code 5055.  There are no other applicable 
Diagnostic Codes that would provide for a higher disability 
rating.  Thus, the veteran is not entitled to a disability 
rating higher than 60 percent for the period commencing on 
October 1, 2007.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for higher disability rating for her service-connected left 
knee degenerative joint disease status post total knee 
replacement, total knee revision and arthrotomy and 
arthrolysis with liner exchange prior to December 9, 2004, 
and subsequent to October 1, 2007.  A 100 percent disability 
rating is warranted, however, for the period of December 9, 
2004, through September 30, 2007.  Consequently the veteran's 
claim is denied in part and granted in part.

Lumbar Degenerative Joint Disease

The veteran's service-connected lumbar degenerative joint 
disease was initially evaluated as 10 percent disabling under 
Diagnostic Code 5292.  During the pendency of the veteran's 
claim, VA twice revised the criteria for diagnosing and 
evaluating diseases and injuries of the spine set forth in 
38 C.F.R. § 4.71a.  The first revision, effective September 
23, 2002, amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).

Criteria in effect for Diagnostic Code 5292 prior to 
September 2003 provided for a 10 percent evaluation for 
slight limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation when limitation of motion 
was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
criteria do not provide for a rating higher than 60 percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2007).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The veteran was granted service connection effective March 1, 
2000, for chronic lower back pain.  The service medical 
records showed a history of generalized low back pain with 
history of multiple strains.  The veteran underwent medical 
board evaluation for discharge from service.  On examination, 
her back was nontender to palpation throughout, and she was 
able to forward flex with her hands to her ankles and stand 
up without any difficulty.  She was diagnosed to have 
mechanical back pain without neurologic abnormality.  A March 
1999 pre-discharge VA examination was also performed.  At 
this examination, the veteran reported onset in 1998, but 
recalled no blunt trauma.  She reported accompanying 
bilateral extremity paresthesias.  Physical examination 
revealed tenderness to palpation over the lumbar and sacral 
vertebra.  Range of motion was limited to 70 degrees of 
flexion.  She had full range of motion on extension, lateral 
bending and rotation.  She was able to walk on the balls and 
heels of her feet.  Straight leg raises were negative.  
Strength was 5/5 throughout and Romberg sign was negative.  
X-rays were essentially normal.  The assessment was chronic 
lower back pain.  

Based upon this evidence, the veteran's lumbar spine disorder 
was evaluated as 10 percent disabling under Diagnostic Code 
5292 for slight limitation of motion of the lumbar spine.  
However, based upon a February 2002 VA examination, the 
veteran's disability rating was increased to 20 percent for 
moderate limitation of motion.  The 20 percent disability 
rating was effective as of February 27, 2002, the date of the 
VA examination.

The Board finds that, based upon the evidence, a 20 percent 
disability rating is warranted for the veteran's lumbar spine 
disability for the entire appeal period.  The veteran 
underwent a second VA examination in June 2000 (three months 
after the initial rating decision granting service connection 
and the 10 percent disability rating).  At this examination, 
the veteran reported sharp low back pain and stiffness with 
pain radiating from ankles to back.  She reported wearing a 
lumbar corset occasionally.  She stated she is unable to do 
household chores, bend, mop, move furniture, etc.  On 
physical examination, her lumbar range of motion was limited 
to 60 degrees of flexion, 25 degrees of extension, 20 degrees 
of lateral bending left and right, and 30 degrees of rotation 
left and right.  Painful flexion began at 60 degrees.  There 
was tenderness to palpation at S1 midline.  There were no 
postural abnormalities and the back musculature was 
symmetrical.  Neurological examination revealed no atrophy of 
the lower extremities with muscle strength of 5/5.  Straight 
leg raising test was negative.  Deep tendon reflexes were +2 
bilaterally.  Sensory was intact.  X-rays showed mild 
generalized osteopenia, but otherwise was a normal study.  
The assessment was low back pain without evidence of 
pathology.  

At the next VA examination conducted in February 2002 (upon 
which the increase to 20 percent was based on), the veteran 
complained of low back pain more frequently and more intense.  
She described the pain as burning and numbness on the low 
back.  She also complained of stiffness in the back.  She 
denied radiation into the lower extremities and fecal or 
urinary incontinence.  Physical examination showed range of 
motion of the lumbar spine limited to 60 degrees of flexion, 
10 degrees of extension, and 20 degrees of lateral bending 
left and right.  There was tenderness to palpation and spasm 
along the sacral spine (L4-S1) bilaterally.  Neurological 
examination was essentially the same as the prior 
examination.  The assessment was lumbar myositis.

Although there is a large quantity of VA treatment records in 
the claims file, they do not contain many treatment records 
related solely to the veteran's lumbar spine disorder.  
Rather most of them show her generalized complaints of pain 
all over her body or her back complaints combined with 
complaints of pain in other areas of her body such as her 
neck, shoulders, legs and arms.  The Board notes that these 
treatment records show the veteran is also diagnosed to have 
fibromyalgia, peripheral vascular disease, possible 
rheumatoid arthritis, osteopenia/osteoporosis, depression and 
degenerative joint disease in multiple joints.  Thus the VA 
treatment records are not of much assistance in evaluating 
the veteran's lumbar spine disorder.  

The Board finds that the evidence shows that the veteran's 
lumbar spine disorder was basically the same with only a 
slight worsening between the June 2000 and February 2002 VA 
examinations, as evidenced only by her decrease in extension 
of the lumbar spine from 25 degrees to 10 degrees.  The 
remainder of the ranges of motion, however, were the same.  
In addition, as the first VA examination was conducted in 
March 1999, a year prior to the veteran's discharge from 
service and the rating of her claim, the June 2002 VA 
examination is more contemporaneous with the veteran's claim 
for service connection and for evaluating the severity of the 
veteran's lumbar spine disorder at that time.  Thus the Board 
finds that the June 2002 examination findings are consistent 
with moderate limitation of motion of the lumbar spine 
warranting a 20 percent disability rating under Diagnostic 
Code 5292.  

The Board finds, however, that the preponderance of the 
evidence is against finding that a disability rating higher 
than 20 percent is warranted under either the old or new 
rating criteria.  The above evidence is consistent only with 
moderate limitation of motion.  In order to be entitled to a 
higher disability rating under the old criteria, the evidence 
must show severe limitation of motion, which it does not 
since she has only a loss of less than one-third of her 
combined range of motion.

In addition, subsequent medical evidence shows that the 
veteran's range of motion has basically remained the same 
throughout the years.  At a February 2004 VA examination, the 
range of motion of the lumbar spine was measured as 60 
degrees of flexion, 25 degrees of extension, 25 degrees of 
lateral flexion left and right, and 30 degrees of rotation 
left and right.  This actually indicates a slight improvement 
from the prior examination.  

The last examination provided was in March 2006.  Physical 
examination revealed that the veteran has flexion limited to 
50 degrees, extension limited to 10 degrees, lateral flexion 
limited to 15 degrees bilaterally, and rotation limited to 15 
degrees bilaterally.  Although this indicates a worsening in 
the veteran's lumbar spine disorder showing her combined 
range of motion limited by about 50 percent, this is still 
not consistent with a severe limitation of motion under the 
old rating criteria.  Rather it is more consistent with a 
finding of moderate limitation of motion of the lumbar spine.

Nor is this evidence sufficient under the new rating criteria 
to show that an increased disability rating is warranted.  
The next higher rating under the new criteria requires a 
showing of flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The medical evidence shows the veteran 
had, at most, limitation of flexion to 50 degrees.  
Furthermore, there is no evidence of ankylosis of the 
thoracolumbar spine.

Furthermore, the Board finds that a disability rating in 
excess of 20 percent is not warranted under any other rating 
criteria in the old regulations.  Diagnostic Code 5295 
evaluates lumbosacral strains.  In order to warrant a higher 
disability rating, the evidence must show a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion.  The evidence fails to 
show that any of these criteria are met.  Although there was 
evidence of limitation of forward flexion, loss of lateral 
motion, tenderness to palpation and muscle spasms (found only 
on the May 2006 VA examination), there is no evidence of 
listing of the whole spine, a positive Goldwaithe's sign, 
narrowing or irregularity of joint space or abnormal mobility 
on forced motion.  Thus a higher disability rating is not 
warranted under Diagnostic Code 5295.  

Nor is a higher disability rating warranted under either 
Diagnostic Code 5285 or 5289 as the evidence fails to show 
there has been any fracture of a vertebral body or there is 
ankylosis of the lumbar spine.  

Finally, the Board finds that evaluation of the veteran's 
lumbar spine disorder is not warranted under the diagnostic 
criteria for intervertebral disc syndrome.  In order to be 
evaluated under the diagnostic criteria, there must be 
evidence of neurologic manifestations of the lumbar spine 
disorder.  The Board acknowledges that the veteran has 
reported at times having radiation of pain from her back into 
both her legs.  In addition, the medical evidence shows that 
she has been given a diagnosis of radiculopathy a couple of 
times.  However, the medical evidence fails to establish any 
objective findings of any neurologic manifestations of the 
veteran's lumbar spine disorder.  Straight leg raise tests 
have all been negative.  Lasegue's sign has also been 
negative.  Sensory testing has generally been evaluated as 
normal, except for at the February 2004 VA examination.  The 
report indicates the examiner found the veteran to have 
decreased pinprick sensation and smooth sensation on the legs 
following specific dermatomal pattern, but the examiner 
indicated this was nonradicular.  The remainder of the 
neurological examination was normal.  Nevertheless the 
examiner diagnosed the veteran to have lumbar radiculopathy 
despite no objective findings to support his diagnosis.  

An electromyography/nerve conduction study was done on the 
lower extremities in March 1999 that failed to show any 
radiculopathy.  No additional testing has been conducted to 
confirm the presence of neurological deficits due to the 
veteran's lumbar spine disorder.  

Furthermore, a magnetic resonance imaging (MRI) study was 
conducted in October 2004.  Although this showed the veteran 
to have degenerative disc disease and facet arthropathy, 
there was no evidence of nerve root impingement.  The 
vertebral bodies and disc spaces were well maintained 
throughout, and there was no herniated disc, spinal stenosis 
or significant encroachment of the neural foramina.

Thus the Board finds that there is no objective evidence that 
the veteran has any neurologic manifestations of her lumbar 
spine disorder despite the presence of diagnoses of 
radiculopathy seen in the medical evidence.  Clearly these 
diagnoses are not supported by objective testing such as 
straight leg raising, Lasegue's sign, or 
electromyography/nerve conduction studies.  Thus, a higher 
disability rating under the old rating criteria for 
intervertebral disc disease is not warranted.  Nor is it 
warranted under the new criteria.  As there are no objective 
signs of neurologic manifestations, a separate rating under 
the applicable diagnostic code is not warranted.  In 
addition, evaluation based upon incapacitating episodes is 
not warranted because there is no evidence that the veteran 
has been prescribed bed rest by a physician or that she has 
even sought treatment by a physician for any acute episodes.

Based upon the foregoing, the Board finds that a 20 percent 
disability rating, but no higher, is warranted for the 
veteran's service-connected lumbar spine disorder.  To that 
extent only, the veteran's claim is granted.  The 
preponderance of the evidence, however, is against finding a 
disability rating higher than 20 percent is warranted. 

Stress Fracture of the Right Second Metatarsal

The veteran was granted service connection for a stress 
fracture of the right second metatarsal, status post 
osteotomy with post-traumatic changes in the right first 
metatarsophalangeal joint.  This disability was initially 
evaluated as zero percent disabling under Diagnostic Code 
5284.  By rating decision issued in September 2007, the 
rating for this disability was increased to 10 percent 
effective March 9, 2006, the date of the last VA examination.

Under this diagnostic code, foot injuries warrant a 10 
percent rating if moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  Actual loss of 
use of the foot warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6 (2007).  

The veteran has consistently complained of pain in the right 
foot radiating into the ankle and up the leg.  However, it is 
not until the March 2006 VA examination that there is 
objective evidence of functional limitation of the right foot 
due to her service-connected disability.  Thus the Board 
finds that the preponderance of the evidence is against 
finding that a compensable disability rating is warranted 
prior to March 9, 2006, the date of the last VA examination.  
Furthermore, the Board finds that the preponderance of the 
evidence is against finding that a disability rating higher 
than 10 percent is warranted after March 9, 2006.

On VA examination in March 1999, there was tenderness to 
palpation but no swelling.  The surgical scar was well-
healed.  X-rays showed the metallic screw at the distal 
second metatarsal from the previous surgery, but was 
otherwise essentially normal.  The assessment was history of 
right second metatarsal stress fracture with subsequent 
osteotomy and current surgical residuals.

The veteran underwent a second VA examination in June 2000.  
On physical examination, she had tenderness to palpation at 
the first and second metatarsophalangeal joints.  She had 
full active range of motion in all toes and could stand on 
toes and heels, and supinate and pronate on her feet.   X-
rays revealed metallic fixation artifact aspect second 
metatarsal bone and plantar soft tissue swelling, distal 
foot.  

VA examination in February 2002 showed a well-healed scar at 
the anterior base of digit two.  There was full active range 
of motion of all digits of the right foot.  There was 
tenderness to palpation over the base of digit two, 
metatarsophalangeal joint.  The veteran used a one point case 
for ambulation and walked with a right lower extremity limp.  
She was able to stand, supinate, pronate, and rise on toes 
and heels.  She was not able to squat secondary to knee pain.  

At a VA examination conducted in February 2004, the veteran 
complained of cramps in the toes with a burning pain, 
moderate to severe in intensity, at the surgical site and in 
the plantar aspect of the right foot, which worsens upon 
walking.  She reported for the first time using shoe inserts 
with temporary pain control.  She reported flare-ups of pain 
frequently with walking that limits her ability to stand in 
excess of five minutes or walk without shoes or socks on.  
Physical examination revealed full range of motion in the 
right ankle without painful motion.  There was no objective 
evidence of painful motion, edema, instability, weakness or 
tenderness of the right foot or ankle.  The examiner stated 
that she is not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use of the 
right ankle or foot, except for as reported during the 
interview.  She was unable to rise on her toes or heels; 
however, it is unclear whether this is due to her knee 
disabilities or her right foot disability.  The Board notes 
that by this time the veteran had undergone a total right 
knee replacement, status post one year, and was scheduled to 
undergo a total left knee replacement.  She was able to 
supinate and pronate the foot.

The last VA examination was provided in March 2006.  At this 
examination, the veteran complained of sporadic pain in the 
right foot with an intensity of 6 out of 10 with occasional 
stiffness.  She denied swelling, heat, redness, fatigability, 
and lack of endurance for standing due to foot pain.  At the 
time of the examination, the veteran was in a wheelchair, but 
this was due to her bilateral knee problems and not her right 
foot disability.  She reported flare-ups of two to three 
times per month with duration of three to four hours with a 
severity of 9/10.  This results in additional limitation in 
terms of her standing and ambulating.  The examiner noted 
that the veteran was using corrective shoes and crutches for 
when she ambulated without the wheelchair.  

On physical examination, inspection of the right foot did not 
reveal any abnormalities in the anatomical condition.  Range 
of motion of the right ankle was 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion (normal ranges).  Each 
range of motion was, however, painful on the last 10 degrees 
without functional loss.  Repetitive motion of the ankle was 
done without resistance and without eliciting pain, weakness, 
fatigue or incoordination.  The examiner noted that the right 
foot did not show any functional loss.  There was full range 
of motion of all toes, although painful in the last 10 
degrees mainly in dorsiflexion. There was also tenderness to 
palpation over the dorsal aspect of the foot, specifically at 
the second metatarsal bone.  She was able to perform 
supination and pronation, but was unable to stand on toes and 
heels due to pain in her knees.  

VA treatment records do not show any specific complaints of 
or treatment for the veteran's service-connected right foot 
disability.

The Board finds that the evidence prior to March 9, 2006, 
does not show that the veteran's right foot disability is 
consistent with a moderate foot injury, which showing is 
required in order to warrant a 10 percent disability rating.  
The only evidence is the veteran's subjective complaints of 
pain and stiffness and objective findings of tenderness to 
palpation.  There are no objective findings seen of 
limitation of motion, weakness, fatigability or loss of 
coordination.  Furthermore, although the February 2004 VA 
examination report indicates for the first time that the 
veteran was using shoe inserts for pain control, there were 
no objective findings of any functional limitation, including 
no finding of tenderness to palpation as was found 
previously.  Thus the Board finds that, based upon the lack 
of objective medical evidence of functional limitation of the 
veteran's right foot due to her service-connected disability, 
a compensable disability rating is not warranted.

However, the March 9, 2006 VA examination report shows for 
the first time that the veteran had pain on motion of both 
her right ankle and toes.  She also had tenderness to 
palpation and some indications of swelling.  In addition, she 
was using orthopedic shoes.  She reported additional 
functional limitation for standing and walking when she has 
flare-ups of pain.  This evidence is consistent with a 
finding of a moderate foot injury.  In order to be entitled 
to a higher disability rating, however, the evidence must 
show that the foot disability is consistent with a moderately 
severe foot injury.  The Board finds that the evidence does 
not show that the veteran's right foot disability is 
consistent with a moderately severe foot injury because she 
has no limitation of motion of either the right ankle or toes 
and there is no objective evidence of weakness, fatigability 
or loss of coordination.  Furthermore, the examiner noted 
that the right foot did not show any signs of functional loss 
due to the service-connected right foot disability.  Thus, 
the Board finds that a disability rating in excess of 10 
percent for the period commencing March 9, 2006, is not 
warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Thus, the claim must be denied.
  
Migraine Headaches

The veteran was initially granted service connection for 
headaches that were evaluated as 10 percent disabling 
effective March 1, 2000.  By rating decision issued in April 
2003, an increase disability rating of 50 percent was granted 
effective March 7, 2002.  Since 50 percent is the maximum 
rating permitted under Diagnostic Code 8100, the Board need 
only consider whether a higher disability rating is warranted 
for the period of March 1, 2000, through March 6, 2002.

The veteran's service-connected migraine headaches have been 
evaluated under Diagnostic Code 8100.  Under the rating 
schedule, a 10 percent evaluation for migraine headaches 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  A 30 percent 
evaluation is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

The rating criteria do not define "prostrating," nor has the 
Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.). By way of reference, the Board notes that according 
to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness." A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

The veteran underwent initial VA examination in March 1999, 
prior to her discharge from service.  She referred having 
headaches with the pain located at the posterior of the skull 
with a frequency of one episode per week and duration of one-
half to one hour.  She denied nausea, emesis or muscle 
weakness.  She used Tylenol for pain.  The assessment was 
tension headaches.

The veteran underwent a VA neurological examination in June 
2000 at which she described her headaches as preceded by 
sensation of current from her neck up to the frontal area 
followed by severe pain in her whole head that is pulsatile 
and throbbing.  They are accompanied by blurring of vision, 
nausea, vomiting, and dizziness.  The episodes last up to 
three to four hours.  She reported three to four episodes per 
week, but only two as prostrating (disrupting her activity 
and requiring her to go to bed).  She referred taking Motrin 
for the pain, but that she had been prescribed some 
injections that she was not taking at that time.  No 
neurological abnormalities were found on examination.  The 
assessment was migraine headaches.  

VA treatment records during this period do not show any 
specific complaints of or treatment for migraine headaches.  

The Board finds that the medical evidence during the period 
of March 2000 through February 2002 shows the veteran's 
disability picture is more consistent with a 30 percent 
disability rating for migraine headaches.  The evidence shows 
that the veteran has headaches at least twice a week that are 
only relieved by interrupting all activity and going to bed 
(described as prostrating by the examiner).  This is 
consistent with the criteria requiring that migraines be 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

The Board finds, however, that a higher disability rating of 
50 percent is not warranted because the evidence fails to 
establish that these attacks are completely prostrating, 
prolonged or are productive of severe economic 
inadaptability.  First, there is no evidence that the veteran 
has weakness or fatigue caused by her migraine headaches, 
only that she reports having severe pain with blurred vision, 
nausea, vomiting and dizziness.  Although the veteran 
reported the only alleviating factor for her migraine 
headaches is bed rest, the Board notes that the medical 
evidence shows the veteran has refused to take any migraine 
medications (either for prevention or treatment of an 
episode) for fear of their side effects.  Rather, she merely 
uses basic pain medications such as naproxen when she has a 
migraine.  

Second, the veteran reports these episodes only last three to 
four hours.  This is not consistent with a prolonged attack.  
The term "prolonged" connotates that the attacks are drawn 
out beyond a reasonable time.  Three to four hours for 
recovery from a migraine does not appear to be a prolonged 
period of time.  Contrast that with the veteran's current 
report that her headaches last one to two days (see report of 
a July 2006 VA examination), which would definitely be 
considered a prolonged period.  Finally, the veteran has not 
worked since her medical retirement from the military in 
February 2000.  Thus there is no evidence that the veteran's 
migraine headaches are productive of severe economic 
inadaptability.   

Based upon this evidence, the Board finds that the veteran's 
migraine headaches warrant a 30 percent disability rating, 
but no higher, for the period of March 1, 2000, through March 
6, 2002.  The veteran's claim is, therefore, granted to that 
extent only.

Extraschedular Consideration

Finally, the Board finds that there is no showing that the 
veteran's disabilities reflect so exceptional or so unusual a 
disability picture as to warrant higher ratings on an extra-
schedular basis.  The veteran was initially awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities and since the evaluations of 
her service-connected disabilities have resulted in a 
schedular 100 percent rating.  Further, in the absence of 
exceptional factors not already contemplated in the assigned 
ratings, the Board is not required to remand this claim for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating for degenerative 
joint disease of the right knee in excess of 10 percent prior 
to April 1, 2003, is denied.

An initial disability rating for degenerative joint disease 
of the right knee, status post total knee replacement, in 
excess of 60 percent as of June 1, 2004, is denied.

A disability rating for degenerative joint disease of the 
left knee in excess of 10 percent prior to December 9, 2004, 
is denied.

A 100 percent rating for degenerative joint disease of the 
left knee, status post total knee replacement, total knee 
revision and arthrotomy/arthrolysis with liner exchange, is 
granted from December 9, 2004, through September 30, 2007, 
subject to controlling regulations governing the payment of 
monetary benefits.

A disability rating for degenerative joint disease of the 
left knee, status post total knee replacement, total knee 
revision and arthrotomy/arthrolysis with liner exchange, in 
excess of 60 percent as of October 1, 2007, is denied.

An initial 20 percent rating for lumbar degenerative joint 
disease of 20 percent is granted, subject to controlling 
regulations governing the payment of monetary benefits.

An initial disability rating for stress fracture of the right 
second metatarsal, status post osteotomy with post-traumatic 
changes in the right first metatarsophalangeal joint, in 
excess of 0 percent prior to March 9, 2006, and in excess of 
10 percent thereafter, is denied.

A 30 percent rating for migraines for the period of March 1, 
2000, to March 7, 2002, is granted, subject to controlling 
regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


